Case 3:21-cv-00853-MMH-JRK Document 2 Filed 09/07/21 Page 1 of 4 PageID 24




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION

  JOHN MARTIN SPAULDING,

                       Petitioner,

  vs.                                              Case No.:     3:21-cv-853-MMH-JRK
                                                                 3:12-cr-159-MMH-JRK
  UNITED STATES OF AMERICA,

                       Respondent.
                                               /

                                ORDER OF DISMISSAL

         Petitioner John Martin Spaulding is serving a 456-month prison sentence

  for two Hobbs Act robbery offenses, in violation of 18 U.S.C. § 1951(a), and two

  counts of discharging a firearm in furtherance of a crime of violence, in violation

  of 18 U.S.C. § 924(c). (Crim. Doc. 58, Judgment). 1 This case is before the Court

  on Spaulding’s unauthorized successive Motion Under 28 U.S.C. § 2255 to

  Vacate, Set Aside, or Correct Sentence. (Civ. Doc. 1, Successive § 2255 Motion).

        Spaulding raises five grounds in the Successive § 2255 Motion. He asserts

  that (1) Hobbs Act robbery is not a “crime of violence” under § 924(c) because

  the Hobbs Act robbery statute “is an indivisible statute that sets forth multiple

  alternative means of violating the statute”; (2) appointed counsel in Spaulding’s



  1       Citations to the record in the underlying criminal case, United States v. Spaulding,
  Case No. 3:12-cr-159-MMH-JRK, will be denoted as “Crim. Doc. __.” Citations to the record
  in the civil § 2255 case, Case No. 3:21-cv-853-MMH-JRK, will be denoted as “Civ. Doc. __.”
                                               1
Case 3:21-cv-00853-MMH-JRK Document 2 Filed 09/07/21 Page 2 of 4 PageID 25




  previous § 2255 proceeding failed to raise various arguments that Spaulding

  wanted to make; (3) attempted Hobbs Act robbery and aiding-and-abetting

  attempted Hobbs Act robbery are not crimes of violence based on the Model

  Penal Code’s definition of “attempt”; (4) appointed counsel in the previous §

  2255 proceeding violated Spaulding’s right to due process by creating a conflict

  of interest; and (5) the Supreme Court’s decision in Borden v. United States,

  141 S. Ct. 1817 (2021), invalidates his § 924(c) convictions.

        Spaulding previously moved to vacate his sentence under 28 U.S.C. §

  2255 in 2016. (See Case No. 3:16-cv-841-MMH-JRK, Doc. 35, Amended First §

  2255 Motion; Doc. 36, Memorandum). In the Amended First § 2255 Motion, filed

  in Case No. 3:16-cv-841-MMH-JRK, Spaulding argued, through appointed

  counsel, that his § 924(c) convictions violated due process because they rested

  on the “residual clause,” § 924(c)(3)(B), which the Supreme Court held to be

  unconstitutionally vague in United States v. Davis, 139 S. Ct. 2319 (2019). This

  Court denied the Amended First § 2255 Motion on September 9, 2020. (Case

  No. 3:16-cv-841-MMH-JRK, Doc. 38). In doing so, the Court found that the

  “crimes of violence” underlying Spaulding’s § 924(c) convictions – i.e., the two

  Hobbs Act robbery offenses – qualified as “crimes of violence” under the use-of-

  force clause, § 924(c)(3)(A), not the residual clause. Id. at 9–10. Therefore, the

  Court concluded that Spaulding’s § 924(c) convictions were not unlawful and

  were not contrary to Davis, 139 S. Ct. 2319. This Court also denied Spaulding


                                          2
Case 3:21-cv-00853-MMH-JRK Document 2 Filed 09/07/21 Page 3 of 4 PageID 26




  a certificate of appealability (COA). Spaulding filed a notice of appeal, but on

  February 2, 2021, the Eleventh Circuit Court of Appeals likewise denied

  Spaulding a COA. Spaulding v. United States, No. 20–13691–F, 2021 WL

  1327804 (11th Cir. Feb. 2, 2021). 2

         About seven months after the Eleventh Circuit denied a COA, Spaulding

  filed the instant Successive § 2255 Motion. However, because Spaulding

  previously filed a § 2255 motion challenging the same judgment and it was

  denied, he was required to obtain permission from the Eleventh Circuit Court

  of Appeals before filing the Successive § 2255 Motion. See 28 U.S.C. §

  2244(b)(3)(A) (“Before a second or successive application permitted by this

  section is filed in the district court, the applicant shall move in the appropriate

  court of appeals for an order authorizing the district court to consider the

  application.”). 3 Spaulding did not obtain authorization to file the current

  motion.

         Under 28 U.S.C. § 2255, “[a] second or successive motion must be certified

  as provided in section 2244 by a panel of the appropriate court of appeals….”



  2      Spaulding also moved for reconsideration (Case No. 3:16-cv-841-MMH-JRK, Doc. 42),
  which this Court denied as moot after the Eleventh Circuit denied a COA (id., Doc. 47).

  3      Spaulding appears to argue, in conclusory fashion, that because he filed the Successive
  § 2255 Motion within one year of when the Court denied his Amended First § 2255 Motion,
  then the instant § 2255 motion is both timely and “cannot be treated as a ‘second or successive’
  § 2255 [motion].” Successive § 2255 Motion at 10–11. Spaulding offers no authority to support
  this argument, and he conflates § 2255(f)’s statute of limitations with § 2255(h)’s restrictions
  on second or successive motions, which are different provisions serving different purposes.


                                                 3
Case 3:21-cv-00853-MMH-JRK Document 2 Filed 09/07/21 Page 4 of 4 PageID 27




  28 U.S.C. § 2255(h). “Without authorization, the district court lacks jurisdiction

  to consider a second or successive petition.” Farris v. United States, 333 F.3d

  1211, 1216 (11th Cir. 2003). Because the Eleventh Circuit has not authorized

  Spaulding to file a second or successive motion to vacate, the Court lacks

  jurisdiction over the current Successive § 2255 Motion.

        Accordingly, it is hereby

        ORDERED:

        1. Petitioner John Martin Spaulding’s unauthorized successive Motion

           Under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence (Civ.

           Doc. 1), is DISMISSED WITHOUT PREJUDICE for lack of

           jurisdiction.

        2. The Clerk will send Spaulding the form to apply to the Eleventh

           Circuit Court of Appeals for leave to file a second or successive motion

           to vacate.

        3. The Clerk shall close the file.

        DONE AND ORDERED at Jacksonville, Florida this 7th day of

  September, 2021.




  lc 19
  Copies:
  Parties and counsel of record

                                             4
